Name: COMMISSION REGULATION (EEC) No 1773/93 of 2 July 1993 fixing certain prices and amounts fixed in ecus in the dried fodder sector and reduced as a result of the monetary realignments
 Type: Regulation
 Subject Matter: economic policy;  prices;  agricultural activity
 Date Published: nan

 No L 162/20 Official Journal of the European Communities 3 . 7 . 93 COMMISSION REGULATION (EEC) No 1773/93 of 2 July 1993 fixing certain prices and amounts fixed in ecus in the dried fodder sector and reduced as a result of the monetary realignments the guide price for dried fodder and the difference between the aid for dehydrated fodder and the aid for fodder otherwise dried should be adjusted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Dried Fodder, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit to account and the conversion rates to be applied for the purposes of the common agricultural policy ('), and in particular Article 9 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3824/92 of 28 December 1992 (2) amending the prices and amounts fixed in ecus as a result of the monetary realign ­ ments, as last amended by Regulation (EEC) No 1330/93 (3), and in particular Article 2 thereof, Whereas Council Regulation (EEC) No 1288/93 (4) fixed the guide price for dried fodder from 1 May 1993 and for the 1993/94 marketing year ; Whereas Commission Regulation (EEC) No 3824/92 of 28 December 1992 lists the prices and amounts fixed in ecus which are to be divided by the coefficient of 1,012674 fixed by Commission Regulation (EEC) No 537/93 0, as amended by Regulation (EEC) No 1331 /93 (6), from the beginning of the 1993/94 marketing year ; whereas Article 2 of Regulation (EEC) No 3824/92 provides that the prices and amounts resul ­ ting from the reduction must be specified for each sector concerned and that the value of the reduced prices should be fixed from the beginning of the 1993/94 marketing year ; whereas the Regulation should apply from the beginning of the marketing year ; whereas, in addition, Article 1 1 . The guide price for dried fodder referred to in Article 1 of Regulation (EEC) No 1288/93 and reduced in accordance with Article 1 of Regulation (EEC) No 3824/92 shall be fixed at ECU 176,37/tonne . 2. The difference between the aid for dehydrated fodder and the aid for fodder otherwise dried referred to in Article 4 of Commission Regulation (EEC) No 1 528/78 Q and reduced in accordance with Article 1 of Regulation (EEC) No 3824/92 shall be fixed at ECU 24,69/tonne. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 May 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 July 1993 . , For the Commission Rene STEICHEN Member of the Commission (') OJ No L 387, 31 . 12. 1992, p. 1 . (2) OJ No L 387, 31 . 12. 1992, p. 29 . (J) OJ No L 132, 29. 5. 1993, p. 113 . (4) OJ No L 132, 29. 5. 1993, p. 1 . (5) OJ No L 57, 10 . 3. 1993, p. 18 . 0 OJ No L 132, 29. 5. 1993, p. 114. 0. OJ No L 179, 1 . 7 . 1978 , p . 10 .